Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-12 are pending in this application [10/6/2021].
Title and Claims 1-11 have been amended [10/6/2021].
Claims 12 has been newly added [10/6/2021].

Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. On page 8 to page 9, 2nd paragraph of Applicant’s Arguments, Applicants argue reference Wada in view of Showering does not disclose “detecting four sides of a document included in captured image data that is captured by a camera, calculating lengths of the detected four sides of the document based on information obtained from at least one sensor that is different from the camera” as recited in independent claim 1, because Wada teaches an edge of an image is obtained by scanning a document using a scanner and not a camera.
Examiner respectfully disagrees, because Wada teaches an image sensor including a CCD captures an image (i.e. camera detecting four sides of an image) [Wada: par 0036] and a document determining unit determines any one or both of the type of document and the shape of a document by using the image of the document read by the scanner using a CPU’s control unit [Wada: par 0053-0054, 0058, 0077]. However, for the advancement of prosecution, previously applied prior art reference Showering for dependent claim 9 teaches camera captures document’s sides for streaming document image [Showering: par 0022, 0024] and one or more processors may be enabled for performing various steps (i.e. calculating physical size) [Showering: Abstract]. Where, calculating the physical size of the document’s dimensions by relating its apparent size in pixels to the known optical characteristics of the imager lens with processor (i.e. sensor), different from the camera [Showering: 0026-0029, 0047-0048] and different profiles of various standard document types are stored with associated parameters such as aspect ratio and edge lengths [Showering: 0056-0058, 0064, 0075]. Therefore, Wada in view of Showering teaches “detecting four sides of a document included in captured image data that is captured by a camera, calculating lengths of the detected four sides of the document based on information obtained from at least one sensor that is different from the camera” as recited in independent claim 1.
The above response is applied to independent claims 10-12.
Dependent claims 2-9 are rejected based on the above response applied to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US-2015/0256696) in view of Showering et al. (US-2011/0285874).
As to Claim 1, Wada teaches ‘An information processing apparatus comprising: a memory to store instructions; and a processor to execute the instructions to perform operations [par 0033, 0035, 0041-0042 – information processing apparatus and scanner includes CPU for performing a program stored in ROM/RAM] including: detecting four sides of a document included in captured image data that is captured by a camera [par 0036, 0048, 0073-0074 –detect a group of straight lines that can be four sides of a document], calculating lengths of the detected four sides of the document [par 0053-0054, 0058, 0077-0083 – calculating the size of the document], determining, from among a plurality of predefined paper sizes, one paper size corresponding to the document based on the calculated lengths of the four sides, and setting the determined one paper size as a document size of the document included in the captured image data [par 0053-0054, 0058, 0060, 0070, 0077-0083 – determining the type of document based on calculating the size of the document (i.e. receipt, elongated, fixed type A4, magazine, non-rectangular document) to accurately detect the document area to obtain the desired image of the determined document size]’.  
Wada does not disclose expressly ‘that is captured by a camera, calculating lengths of the detected four sides of the document based on information obtained from at least one sensor that is different from the camera, determining, from among a plurality of predefined paper sizes, one paper size corresponding to the document based on the calculated lengths of the four sides’.
Showering teaches ‘that is captured by a camera [par 0022, 0024 – camera captures document’s sides for streaming document image], calculating lengths of the detected four sides of the document based on information obtained from at least one sensor that is different from the camera [Abstract, par 0026-0029, 0047-0048 – calculating the physical size of the document’s dimensions by relating its apparent size in pixels to the known optical characteristics of the imager lens with processor (i.e. sensor), different from the camera], determining, from among a plurality of predefined paper sizes, one paper size corresponding to the document based on the calculated lengths of the four sides [par 0056-0058, 0064, 0075 – different profiles of various standard document types are stored with associated parameters such as aspect ratio and edge lengths]’.
Wada and Showering are analogous art because they are from the same field of endeavor, namely determining document sizes. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include changing pixels based on a resolution frame based on camera and processor utilization, as taught by Showering. The motivation for doing so would have been to identifying linear features of captured image data. Therefore, it would have been obvious to combine Showering with Wada to obtain the invention as specified in claim 1.

Further, in regards to claim 10 the information processing apparatus of claim 1 performs the method of claim 10.
Further, in regards to claim 11, the method of claim 10 is fully embodied on the non-transitory computer-readable storage medium of claim 11.

As to Claim 2, Wada teaches ‘wherein the calculating includes calculating a width and a height of the document based on the calculated lengths of the four sides [par 0079, 0081, 0083 – calculating the width and length of the document], and wherein the determining of the one paper size is performed based on the width and the height of the document calculated based on the calculated lengths of the four sides [par 0077-0083 – determining the type of document based on calculating the size of the document (i.e. receipt, elongated, fixed type A4, magazine, non-rectangular document)]’.  

As to Claim 3, Wada teaches ‘wherein, in executing the instructions, the processor further performs operations including distortion correction processing and cropping processing on the captured image data based on the detected four sides to obtain distortion-corrected image data of the document [par 0085-0091, 0094-0097 – determining a tilt angle of the document and a clip processing to correct distortion], and wherein the setting includes setting the determined one paper size as a document size of the distortion-corrected image data of the document [par 0060, 0070, 0077-0083 – determining the type of document based on calculating the size of the document (i.e. receipt, elongated, fixed type A4, magazine, non-rectangular document) to accurately detect the document area to obtain the desired image of the determined document size]’.  

As to Claim 4, Wada teaches ‘wherein the distortion-corrected image data is obtained by performing, on the captured image data, the distortion correction processing and the cropping processing so that an aspect ratio of the captured image data matches an aspect ratio of the determined one paper size [par 0060, 0067-0070, 0089 – correcting the distortion of a document area by clipping the document area according to a tilt of a document, position and shape of a document according to a predetermined type of document]’.  

As to Claim 9, Showering teaches ‘wherein, in executing the instructions, the processor further performs operations including: distortion correction processing on the captured image data based on the detected four sides to obtain distortion-corrected image data [par 0056-0058 – performing a rotation amount on the image based on the four different side lengths of the skewed perspective view], and converting a pixel size of the distortion-corrected image data based on the one paper size determined to correspond to the document and a resolution suited to an intended use of the captured image data, and wherein the setting includes setting a paper size determined to correspond to the converted image data as the document size of the document [par 0024, 0029-0040, 0075 – selecting the document type/size based on changing the pixels of a reduced resolution frame and skew of captured document]’.  
Wada and Showering are analogous art because they are from the same field of endeavor, namely determining document sizes. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include changing pixels based on a resolution frame, as taught by Showering. The motivation for doing so would have been to identifying linear features of captured image data. Therefore, it would have been obvious to combine Showering with Wada to obtain the invention as specified in claim 9.

As to Claim 12, Wada teaches ‘An information processing apparatus comprising: a memory to store instructions; and a processor to execute the instructions to perform operations [par 0033, 0035, 0041-0042 – information processing apparatus and scanner includes CPU for performing a program stored in ROM/RAM] including: detecting four sides of a document included in captured image data that is captured by a camera [par 0036, 0048, 0073-0074 –detect a group of straight lines that can be four sides of a document], obtaining, from a module of an operating system of the information processing apparatus, lengths of the detected four sides of the document, wherein the lengths are calculated by the module of the operating system [par 0053-0054, 0058, 0077-0083 – calculating the size of the document], determining, from among a plurality of predefined paper sizes, one paper size corresponding to the document based on the calculated lengths of the four sides, and setting the determined one paper size as a document size of the document included in the captured image data [par 0053-0054, 0058, 0060, 0070, 0077-0083 – determining the type of document based on calculating the size of the document (i.e. receipt, elongated, fixed type A4, magazine, non-rectangular document) to accurately detect the document area to obtain the desired image of the determined document size]’.  
Wada does not disclose expressly ‘that is captured by a camera, obtaining, from a module of an operating system of the information processing apparatus, lengths of the detected four sides of the document, wherein the lengths are calculated by the module of the operating system, determining, from among a plurality of predefined paper sizes, one paper size corresponding to the document based on the calculated lengths of the four sides’.
Showering teaches ‘that is captured by a camera [par 0022, 0024 – camera captures document’s sides for streaming document image], obtaining, from a module of an operating system of the information processing apparatus, lengths of the detected four sides of the document, wherein the lengths are calculated by the module of the operating system [Abstract, par 0026-0029, 0047-0048 – calculating the physical size of the document’s dimensions by relating its apparent size in pixels to the known optical characteristics of the imager lens with processor (i.e. sensor), different from the camera], determining, from among a plurality of predefined paper sizes, one paper size corresponding to the document based on the calculated lengths of the four sides [par 0056-0058, 0064, 0075 – different profiles of various standard document types are stored with associated parameters such as aspect ratio and edge lengths]’.
Wada and Showering are analogous art because they are from the same field of endeavor, namely determining document sizes. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include changing pixels based on a resolution frame based on camera and processor utilization, as taught by Showering. The motivation for doing so would have been to identifying linear features of captured image data. Therefore, it would have been obvious to combine Showering with Wada to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claim 5 (claim 6 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wada in view of Showering and further in view of the prior art searched and/or cited does not teach nor suggest the combination of limitations including “wherein, in executing the instructions, the processor further performs operations including displaying the one paper size determined to correspond to the document, wherein, if an instruction to change the displayed paper size is not received from a user, the setting includes setting the determined one paper size as the document size of the document, and wherein, if the instruction to change the displayed paper size is received from the user, the setting includes setting a changed paper size as the document size of the document” as recited in dependent claim 5; “wherein in executing the instructions, if accuracy of the determined one paper size is lower than a predetermined standard, the processor further performs operations including presenting, in a descending order of accuracy, a plurality of paper sizes as options, and wherein, if the accuracy of the determined one paper size is lower than the predetermined standard, a paper size selected from the presented options by a user is set as the document size of the document” as recited in dependent claim 7; and “wherein in executing the instructions, if accuracy of the determined one paper size is lower than a predetermined standard, the processor further performs operations including displaying a width and a height of the document calculated in the calculating of the lengths, and wherein, if the accuracy of the determined one paper size is lower than the predetermined standard and a storing instruction with the displayed width and height is received from a user, the displayed width and height are set as the document size of the document” as recited in dependent claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677